Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 25




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  MIAMI AIRPORT CENTER
  ASSOCIATION, INC.; GIOVANNI
  TROISI; MIAMI PRO CATERERS LLC;
  PERMAN HOLDINGS LLC; SUBWAY
  AT MIAMI AIRPORT CENTER LLC;
  BHP PROPERTIES, LLC.; BEST HOME
  PROTECTION WINDOWS AND DOORS,
  INC.; ARTEJU INVESTMENT, LLC; and
  AUDIO VIDEO COMMUNICATION
  STORE, INC.,

          Defendants.
  ______________________________________/

                                             COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues MIAMI AIRPORT CENTER

  ASSOCIATION, INC.; GIOVANNI TROISI; MIAMI PRO CATERERS LLC; PERMAN

  HOLDINGS LLC; SUBWAY AT MIAMI AIRPORT CENTER LLC; BHP PROPERTIES, LLC.;

  BEST HOME PROTECTION WINDOWS AND DOORS, INC.; ARTEJU INVESTMENT, LLC;

  and AUDIO VIDEO COMMUNICATION STORE, INC. (hereinafter “Defendants”), and as

  grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 25




  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

          2.      The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

          3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          4.      Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.      At all times material, Defendant, MIAMI AIRPORT CENTER ASSOCIATION,

  INC., owned and operated a commercial retail center located at 7500; 7610; 7620; 7630; 7640

  NW 25th Street, Doral, Florida 33122 (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade County,

  Florida. Defendant, MIAMI AIRPORT CENTER ASSOCIATION, INC., holds itself out of the

  public as “Miami Airport Center.”

          6.      At all times material, Defendant, MIAMI AIRPORT CENTER ASSOCIATION,

  INC., was and is a Florida Not For Profit Corporation, incorporated under the laws of the State of

  Florida, with its principal place of business in Miami Lakes, Florida.

          7.      At all times material, Defendant, GIOVANNI TROISI, owned and operated a

  commercial restaurant at 7500 NW 25th Street, Unit 103, Doral, Florida 331221 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.



  1
   This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.

                                                      2
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 25




           8.     At all times material, Defendant, GIOVANNI TROISI, was and is an individual

  over eighteen years of age, with a residence in Miami-Dade County, Florida, and is otherwise sui

  juris.

           9.     At all times material, Defendant, MIAMI PRO CATERERS LLC, owned and

  operated a commercial restaurant at 7500 NW 25th Street, Unit 103, Doral, Florida 331222

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, MIAMI PRO

  CATERERS LLC, holds itself out of the public as “Esencias Cafe.”

           10.    At all times material, Defendant, MIAMI PRO CATERERS LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

           11.    At all times material, Defendant, PERMAN HOLDINGS LLC, owned and

  operated a commercial restaurant at 7500 NW 25th Street, Unit 107, Doral, Florida 331223

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

           12.    At all times material, Defendant, PERMAN HOLDINGS LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

           13.    At all times material, Defendant, SUBWAY AT MIAMI AIRPORT CENTER

  LLC, owned and operated a commercial restaurant at 7500 NW 25th Street, Unit 107, Doral,




  2
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.
  3
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.

                                                       3
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 25




  Florida 331224 (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade County, Florida. Defendant,

  SUBWAY AT MIAMI AIRPORT CENTER LLC, holds itself out of the public as “Subway

  #6561.”

          14.     At all times material, Defendant, SUBWAY AT MIAMI AIRPORT CENTER

  LLC, was and is a Florida Limited Liability Company, organized under the laws of the State of

  Florida, with its principal place of business in Miami, Florida.

          15.     At all times material, Defendant, BHP PROPERTIES, LLC., owned and operated

  a retail window and door store at 7640 NW 25th Street, Unit 120, Doral, Florida 331225

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

          16.     At all times material, Defendant, BHP PROPERTIES, LLC., was and is a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

          17.     At all times material, Defendant, BEST HOME PROTECTION WINDOWS AND

  DOORS, INC., owned and operated a retail window and door store at 7640 NW 25th Street, Unit

  120, Doral, Florida 331226 (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade County, Florida.

  Defendant, BEST HOME PROTECTION WINDOWS AND DOORS, INC., holds itself out of

  the public as “Best Home Protection Windows & Doors.”


  4
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.
  5
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.
  6
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.

                                                       4
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 25




          18.     At all times material, Defendant, BEST HOME PROTECTION WINDOWS AND

  DOORS, INC., was and is a Florida Profit Corporation, incorporated under the laws of the State

  of Florida, with its principal place of business in Miami, Florida.

          19.     At all times material, Defendant, ARTEJU INVESTMENT, LLC, owned and

  operated a retail electronics store at 7500 NW 25th Street, Unit 1, Doral, Florida 331227

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

          20.     At all times material, Defendant, ARTEJU INVESTMENT, LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

          21.     At all times material, Defendant, AUDIO VIDEO COMMUNICATION STORE,

  INC., owned and operated a retail electronics store at 7500 NW 25th Street, Unit 1, Doral, Florida

  331228 (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade County, Florida. Defendant, AUDIO

  VIDEO COMMUNICATION STORE, INC., holds itself out of the public as “AVC Photo Store

  & School.”

          22.     At all times material, Defendant, AUDIO VIDEO COMMUNICATION STORE,

  INC., was and is a Florida Profit Corporation, incorporated under the laws of the State of Florida,

  with its principal place of business in Miami, Florida.

          23.     Venue is properly located in the Southern District of Florida because Defendants’




  7
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.
  8
    This address is located within the commercial retail center owned and operated by Defendant, MIAMI AIRPORT
  CENTER ASSOCIATION, INC., located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.

                                                       5
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 25




  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                         FACTUAL ALLEGATIONS

          24.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          25.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          26.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          27.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

  the use of a wheelchair to ambulate.

          28.     Defendant, MIAMI AIRPORT CENTER ASSOCIATION, INC., owns, operates

  and oversees the Commercial Property, its general parking lot and parking spots.

          29.     The subject Commercial Property is open to the public and is located in Doral,

  Miami-Dade County, Florida.


                                                   6
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 25




         30.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about June 23, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately twelve (12) miles from his residence and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of the filing of

  this Complaint, specifically on or before October 23, 2021.

         31.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before October 23, 2021.

         32.     The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         33.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The


                                                   7
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 25




  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          34.    Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.; GIOVANNI

  TROISI; MIAMI PRO CATERERS LLC; PERMAN HOLDINGS LLC; SUBWAY AT MIAMI

  AIRPORT CENTER LLC; BHP PROPERTIES, LLC.; BEST HOME PROTECTION

  WINDOWS AND DOORS, INC.; ARTEJU INVESTMENT, LLC; and AUDIO VIDEO

  COMMUNICATION STORE, INC., own and/or operate a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.; GIOVANNI TROISI; MIAMI

  PRO CATERERS LLC; PERMAN HOLDINGS LLC; SUBWAY AT MIAMI AIRPORT

  CENTER LLC; BHP PROPERTIES, LLC.; BEST HOME PROTECTION WINDOWS AND

  DOORS, INC.; ARTEJU INVESTMENT, LLC; and AUDIO VIDEO COMMUNICATION

  STORE, INC., are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.;

  GIOVANNI TROISI; MIAMI PRO CATERERS LLC; PERMAN HOLDINGS LLC; SUBWAY

  AT MIAMI AIRPORT CENTER LLC; BHP PROPERTIES, LLC.; BEST HOME

  PROTECTION WINDOWS AND DOORS, INC.; ARTEJU INVESTMENT, LLC; and AUDIO

  VIDEO COMMUNICATION STORE, INC., own and operate the Commercial Property Business

  located within 7500; 7610; 7620; 7630; 7640 NW 25th Street, Doral, Florida 33122.


                                                  8
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 9 of 25




         35.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through V of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         36.     Defendant, MIAMI AIRPORT CENTER ASSOCIATION, INC., as landlord and

  owner of the Commercial Property Business, is responsible for all ADA violations listed in Counts

  I through V.

         37.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through V of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and


                                                   9
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 10 of 25




  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the

  ADA, so that he and others similarly situated will have full and equal enjoyment of the

  Commercial Property, and businesses located within the Commercial Property without fear of

  discrimination.

              38.    Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                    COUNT I – ADA VIOLATIONS
                          AS TO MIAMI AIRPORT CENTER ASSOCIATION, INC.
              39.    The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  38 above as though fully set forth herein.

              40.    Defendant,    MIAMI      AIRPORT       CENTER       ASSOCIATION,        INC.,    has

  discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

  has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

  the following:

      I.      Common Areas

        A. Parking

 i.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

           located on an excessive slope. Violation: There are accessible parking spaces located on an

           excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

                                                      10
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 11 of 25




       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the required

       maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance

       thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

       entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.


                                                     11
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 12 of 25




  v.      The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

          not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 vi.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

          Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

          Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and

          accessible. Violation: There are inaccessible routes between sections of the facility. These are

          violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

          206.2.2, 303, 402 and 403, whose resolution is readily achievable.

 ix.      The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

          requires tight grasping. Violation: The tenant entrance doors have non-compliant hardware

          for disabled patrons, violating Section 4.13.9 of the ADAAG and Sections 309.4 and 404.2.7

          of the 2010 ADA Standards, whose resolution is readily achievable.

        II.   7500 NW 25th Street Building

          A. Access to Goods and Services

   i.     There are drinking fountains that don’t provide access to those who have difficulty bending


                                                        12
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 13 of 25




       or stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10)

       of the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

       readily achievable.

       B. Public Restrooms

  i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

       floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

       the required location. Violation: The grab bars in the accessible toilet compartment do not


                                                     13
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 14 of 25




        comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1

        of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

        compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

        Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

        and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or insulated outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ix.    The combination of urinals and water closets totals six or more fixtures without the provision

        of a compliant ambulatory toilet compartment. Violation: An ambulatory toilet compartment

        is required as prescribed in Section 4.22.4 of the ADAAG and Sections 213.3.1 & 604.8.2 of

        the 2010 ADA Standards, whose resolution is readily achievable.




                                                    14
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 15 of 25




                               COUNT II – ADA VIOLATIONS
                     AS TO MIAMI AIRPORT CENTER ASSOCIATION, INC.;
                     GIOVANNI TROISI; AND MIAMI PRO CATERERS LLC
          41.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   38 above as though fully set forth herein.

          42.     Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.; GIOVANNI

   TROISI; and MIAMI PRO CATERERS LLC, have discriminated, and continues to discriminate,

   against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

   January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross

   receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

   the Commercial Property, include but are not limited to, the following:

       A. Access to Goods and Services

  i.   The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

       B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                     15
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 16 of 25




iii.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

       and the side grab bar is not the required length. Violation: The grab bars do not comply with

       the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Sections 604.5

       & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

       the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                        COUNT III – ADA VIOLATIONS
               AS TO MIAMI AIRPORT CENTER ASSOCIATION, INC.;
       PERMAN HOLDINGS LLC; AND SUBWAY AT MIAMI AIRPORT CENTER LLC
          43.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   38 above as though fully set forth herein.

          44.     Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.; PERMAN

   HOLDINGS LLC; and SUBWAY AT MIAMI AIRPORT CENTER LLC, have discriminated,

   and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

   have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).          A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the



                                                     16
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 17 of 25




   following:

       A. Public Restrooms

  i.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-

       compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

       and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less

       than 1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with

       the requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3

       of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

       the required location. Violation: The grab bars in the accessible toilet compartment do not

       comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1

       of the 2010 ADA Standards, whose resolution is readily achievable.

                           COUNT IV – ADA VIOLATIONS
                  AS TO MIAMI AIRPORT CENTER ASSOCIATION, INC.;
                 BHP PROPERTIES, LLC.; AND BEST HOME PROTECTION
                            WINDOWS AND DOORS, INC.
          45.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   38 above as though fully set forth herein.

          46.     Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.; BHP

                                                    17
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 18 of 25




   PROPERTIES, LLC.; and BEST HOME PROTECTION WINDOWS AND DOORS, INC., have

   discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

   inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

   has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

   Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

   the following:

       A. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

       Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4

       and Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

       floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:


                                                     18
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 19 of 25




       There are lavatories in public restrooms with the counter surface mounted too high, violating

       the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                              COUNT V – ADA VIOLATIONS
                    AS TO MIAMI AIRPORT CENTER ASSOCIATION, INC.;
                      ARTEJU INVESTMENT, LLC; AND AUDIO VIDEO
                             COMMUNICATION STORE, INC.
          47.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   38 above as though fully set forth herein.

          48.       Defendants, MIAMI AIRPORT CENTER ASSOCIATION, INC.; ARTEJU

   INVESTMENT, LLC; and AUDIO VIDEO COMMUNICATION STORE, INC., have

   discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

   inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

   has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

   Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

   the following:

       A. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

                                                     19
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 20 of 25




       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length and the side grab bar is not at the required location. Violation: The grab bars

       do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG

       and Section 604.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less

       than 12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

       2010 ADA Standards, whose resolution is readily achievable.


                                                     20
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 21 of 25




vii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

        floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required knee/toe clearances

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

            49.     The discriminatory violations described in Counts I through V are not an exclusive

    list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places


                                                      21
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 22 of 25




  of public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

  further requests to inspect any and all barriers to access that were concealed by virtue of the

  barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

  equal enjoyment of the Commercial Business and businesses located within the Commercial

  Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule

  34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

  measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         50.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

  public accommodation in order to determine all of the areas of non-compliance with the

  Americans with Disabilities Act.

         51.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to


                                                   22
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 23 of 25




  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals

  with disabilities; and by failing to take such efforts that may be necessary to ensure that no

  individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

          52.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          53.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

          54.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

          55.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant


                                                     23
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 24 of 25




  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 7500; 7610; 7620; 7630;

  7640 NW 25th Street, Doral, Florida 33122, the exterior areas, and the common exterior areas of

  the Commercial Property and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

  or by closing the facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: September 1, 2021

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155

                                                   24
Case 1:21-cv-23157-RKA Document 1 Entered on FLSD Docket 09/01/2021 Page 25 of 25




                                     Telephone: (305) 553-3464
                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                     dperaza@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       25
